DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to amendment filed 06/17/2022.

Status of the claims
Claims 1-20 were pending, claims 1, 16 and 20 have been amended.  Therefore, claims 1-20 are pending for examination.

Response to Arguments
Double Patenting
Applicant requested to be held in abeyance until such time that the claims are deemed to be allowable.  Therefore, it is still stand.
Rejections - 35 USC § 103
Applicant’s arguments have been fully considered and are persuasive.  The rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Elnikety et al. (US 20140172914).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10565200 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application recited similar limitation.  Therefore, they are rejected on the ground of nonstatutory double patenting.
Claims similar as below:
Instant application				US patent  No. 10565200
Claims 1, 6, 13-15				claim 1
Claims 2-4, 17-19				claim 2, 11, 17
Claim 5						claim 3, 4, 18
Claim 7, 8					claim 5, 12, 13
Claim 9						claim 6
Claim 10					claim 7
Claim 11					claim 8, 14
Claim 12					claim 9, 15
Claim 16					claim 10, 
Claim 20					claim 16
1. A computer-implemented method, comprising: receiving a join model of a model view set on a first and a second database table, wherein the join model comprises a first index corresponding to the first database table and a second index corresponding to the second database table; performing an index conversion on the join model, wherein the index conversion converts the first parameter of the first and second parameter of the second indexes in the join model into a first and second leaf node in a relational model tree, respectively, and wherein the first index is set on the first database table and second indexes are set on the second database table; performing a join conversion on the join model, wherein the join conversion joins the first leaf node and the second leaf node in the relational model tree by at least a node of the relational model tree connecting the first leaf node and the second leaf node, wherein the node of the relational model tree represents a join condition type and a join predicate including the first parameter of the first index of the first leaf node corresponding to the first database table and the second parameter of the second index of the second leaf node corresponding to the second database base  ; and generating a cardinality estimate from the relational model tree, wherein the cardinality estimate is used to select a query plan that executes a query on the model view. 2. The method of claim 1, further comprising: receiving a parameter request by the query, wherein the parameter request includes a parameter from at least one of the first and second database tables; and performing a parameter conversion on the join model based on the parameter such that each of the first leaf node and the second leaf node includes the parameter, wherein the join conversion is based on the parameter conversion. 3. The method of claim 2, wherein the requested parameter conversion further comprises: generating a node in the relational model tree that includes the parameter. 4. The method of claim 2, wherein the parameter includes one or more of an attribute and a key figure. 5. The method of claim 1, wherein the model view is a view of data stored in one or more rows and columns of the first and second database tables. 6. The method of claim 1, wherein performing the join conversion further comprises: generating a node in the relational model tree that stores a join condition type that joins the first leaf node and the second leaf node; and adding a join predicate into the generated node. 7. The method of claim 1, wherein performing the join conversion further comprises: receiving a list representing the first index, the second index, a join condition type, and a join predicate; determining a presence of a nearest common ancestor of the first index and the second index, wherein the first index is the first leaf node and the second index is the second leaf node; and generating a node in the relational model tree that joins the first index and the second index, wherein the node includes the join condition type and the join predicate. 8. The method of claim 1, wherein performing the join conversion further comprises: receiving a list representing the first index, the second index, the join condition type, and the join predicate; determining an absence of a nearest common ancestor of the first index and the second index, wherein the first index is the first leaf node and the second index is the second leaf node; and including the join predicate into the nearest common ancestor node, wherein the nearest common ancestor node joins the first leaf node and the second leaf node. 9. The method of claim 1, wherein the first and second database tables are stored in an in-memory database. 10. The method of claim 1, wherein the relational model tree is a binary tree. 11. The method of claim 1, wherein generating the cardinality estimate further comprises: generating a histogram from the relational model tree. 12. The method of claim 11, wherein generating the histogram from the relational model tree includes generating the histogram of the first index in the first leaf node of the relational model tree based on an attribute in the first index. 13. The method of claim 1, wherein the model view defines a join graph. 14. The method of claim 13, wherein the join graph is a directed graph. 15. The method of claim 1, wherein each of the first leaf node and the second leaf node comprises a join condition type and a join predicate. 16. A system, comprising: an in-memory database including a model view set on a first and second database table; a view converter operable to execute on one or more processors in the in-memory database and configured to: receive a join model of the model view such that the join model comprises a first and second index corresponding to the first and second database tables, respectively; performing an index conversion on the join model, wherein the index conversion converts the first parameter of the first and second parameter of the second indexes in the join model into a first and second leaf node in a relational model tree, respectively, and wherein the first index is set on the first database table and second indexes are set on the second database table; and performing a join conversion on the join model, wherein the join conversion joins the first leaf node and the second leaf node in the relational model tree by at least a node of the relational model tree connecting the first leaf node and the second leaf node, wherein the node of the relational model tree represents a join condition type and a join predicate including the first parameter of the first index of the first leaf node corresponding to the first database table and the second parameter of the second index of the second leaf node corresponding to the second database base  ; and a cardinality estimator configured to: generate a cardinality estimate from the relational model tree; and select, using the cardinality estimate, a query plan that executes a query on the model view. 17. The system of claim 16, wherein the view converter is further configured to: receive a parameter request by the query, wherein the parameter request includes a parameter from at least one of the first and second database tables; and perform a parameter conversion on the join model based on the parameter such that each of the first leaf node and the second leaf node includes the parameter, wherein the join conversion is based on the parameter conversion. 18. The system of claim 17, wherein the view converter is further configured to: generate a node in the relational model tree that includes the parameter. 19. The system of claim 18, wherein the parameter includes one or more of an attribute and a key figure. 20. A tangible computer-readable device having instructions stored thereon that, when executed by a computing device, causes the computing device to perform operations comprising: receiving a join model of a model view set on a first and second database table such that the join model comprises a first and second index corresponding to the first and second database tables, respectively; performing an index conversion on the join model, wherein the index conversion converts the first parameter of the first and second parameter of the second indexes in the join model into a first and second leaf node in a relational model tree, respectively, and wherein the first index is set on the first database table and second indexes are set on the second database table; performing a join conversion on the join model, wherein the join conversion joins the first leaf node and the second leaf node in the relational model tree by at least a node of the relational model tree connecting the first leaf node and the second leaf node, wherein the node of the relational model tree represents a join condition type and a join predicate including the first parameter of the first index of the first leaf node corresponding to the first database table and the second parameter of the second index of the second leaf node corresponding to the second database base  ; and generating a cardinality estimate from the relational model tree, wherein the cardinality estimate is used to select a query plan that executes a query on the model view.
1.	A computer-implemented method, comprising:
receiving, by at least one processor, a join model of a model view set on one or more database tables;
receiving, by the at least one processor, a list representing the first index, the second index, a join condition type, and a join predicate;
performing, by the at least one processor, at least one index conversion on the join model to convert a first index in the join model into a first leaf node in a relational model tree and to convert a second index in the join model into a second leaf node in the relational model tree, wherein the first index and the second index are set on the one or more database tables;
determining, by the at least one processor, a nearest common ancestor of the first index and the second index;
generating, by the at least one processor, a node in the relational model tree that joins the first leaf node and the second leaf node associated with the first index and the second index, respectively, based on the nearest common ancestor, wherein the node includes the join condition type and the join predicate;
generating, by the at least one processor, a cardinality estimate from the relational model tree; 
selecting, by the at least one processor and using the cardinality estimate, a query plan for executing a query on the model view; and
executing, by the at least one processor, the query based on the query plan. 

2.	The method of claim 1, further comprising:
performing, by the at least one processor, a requested parameter conversion on the join model, wherein the requested parameter conversion generates a node in the relational model tree that includes attributes or key figures requested by the query.

3.	(Original) The method of claim 1, wherein the model view is a view of data stored in one or more columns of the one or more database tables.

4.	(Currently Amended) The method of claim 1, comprising: 
adding, by the at least one processor the join predicate into the node of the relational model tree.


5.	The method of claim 1, further
based on the determining, including, by the at least one processor, the predicate into the nearest common ancestor node, wherein the nearest common ancestor node joins the first leaf node associated with the first index and the second leaf node associated with the second index.

6.	The method of claim 1, wherein the one or more database tables are stored in an in-memory database.

7.	The method of claim 1, wherein the relational model tree is a binary tree. 

8.	The method of claim 1, wherein generating the cardinality estimate further comprises:
generating, by the at least one processor, at least one histogram from the relational model tree.

9	The method of claim 9, wherein generating the at least one histogram from the relational model tree includes generating, by the at least one processor, the at least one histogram of the first index in the first leaf node of the relational model tree based on an attribute in the first index.

10.	A system, comprising:
an in-memory database including a model view set on one or more database tables;
a view converter operable to execute on one or more processors in the in-memory database and configured to:
receive a join model of the model view;
receive a list representing the first index, the second index, a join condition type, and a join predicate;
perform at least one index conversion on the join model to convert a first index in the join model into a first leaf node in a relational model tree and to convert a second index in the join model into a second leaf node in the relational model tree, wherein the first index and the second index are set on the one or more database tables;
determine a nearest common ancestor of the first index and the second index; and
generate a node in the relational model tree that joins the first leaf node and the second leaf node associated with the first index and the second index, respectively, based on the nearest common ancestor, wherein the node includes the join condition type and the join predicate;
a cardinality estimator configured to:
generate a cardinality estimate from the relational model tree; and
select, using the cardinality estimate, a query plan for executing a query on the model view; and
an execution engine configured to execute the query based on the query plan. 

11.	The system of claim 11, wherein the view converter is further configured to:
perform a requested parameter conversion on the join model, wherein the requested parameter conversion generates a node in the relational model tree that includes attributes or key figures requested by the query.

12.	The system of claim 11, wherein the view converter is further configured to:
Add the join predicate into the


13.	The system of claim 11, wherein
based on the determination include the predicate into the nearest common ancestor node, wherein the nearest common ancestor node joins the first leaf node associated with the first index and the second leaf node associated with the second index.

14.	The system of claim 11, wherein the cardinality estimator is further configured to generate at least one histogram from the relational model tree.  

15.	The system of claim 16, wherein to generate the at least one histogram from the relational model tree, the cardinality estimator is further configured to generate the at least one histogram of the first index in the first leaf node of the relational model tree based on an attribute in the first index.

16.	A tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:
receiving a join model of a model view set on one or more database tables;
receiving a list representing the first index, the second index, a join condition type, and a join predicate;
performing at least one index conversion on the join model to convert a first index in the join model into a first leaf node in a relational model tree and to convert a second index in the join model into a second leaf node in the relational model tree, wherein the first index and the second index are set on the one or more database tables;
determining, a nearest common ancestor of the first index and the second index;
generating, a node in the relational model tree that joins the first leaf node and the second leaf node associated with the first index and the second index, respectively, based on the nearest common ancestor, wherein the node includes the join condition type and the join predicate;
generating a cardinality estimate from the relational model tree;
selecting, using the cardinality estimate, a query plan for executing a query on the model view; and
executing the query based on the query plan.  

17.	The tangible computer-readable device of claim 16, further includes operations comprising:
performing a requested parameter conversion on the join model, wherein the requested parameter conversion generates a node in the relational model tree that includes attributes or key figures requested by the query.

18.	(Original) The tangible computer-readable device of claim 16, wherein the model view is a view of data stored in one or more columns of the one or more database tables.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (US 8086598, hereafter Lamb) in view of Elnikety et al. (US 20140172914, hereafter Elnikety).

Regarding claim 1, Lamb disclose:  A computer-implemented method, comprising: 
receiving a join model of a model view set on a first database table and a second database table, wherein the join model is represented by a join graph including vertices and edges, the vertices of the join graph represent a first index including a first parameter corresponding to the first database table in a column store that stores relational tables in a column format instead of a row format,  and the second index including a second parameter  is set on the second database table in the column store, and an edge of the join graph represents a join condition between the first database table and the second database table (Lamb [C8L60-60] discloses: a graph (join graph) comprising (a) vertices each representing a table joined in the query, (b) a directed edge between each pair of vertices of which a first vertex represents a first table and a second vertex represents a second table that is joined in the query with the first table, each of the edges representing one of an outer join and an inner join (join conditions); [C10L27-28] discloses: column-store databases);
generating a cardinality estimate from the relational model tree, wherein the cardinality estimate is used to select a query plan that executes a query on the model view (Lamb [C19L55-67] discloses: an estimated cardinality for processing join graph).

Lamb didn’t disclose, but Elnikety discloses: performing an index conversion on the join model, wherein the index conversion converts the first parameter of the first and second parameter of the second indexes in the join model into a first and second leaf node in a relational model tree, respectively, and wherein the first index is set on the first database table and second indexes are set on the second database table (Elnikety [0098] discloses: relational representation of an attributed graph (as relational model tree) that can be employed by the graph query processing technique  for mappings for the algebraic operators that can be translated into a pattern of conventional relational operators. By way of example in FIG. 9, the NgetAttVal operator can be mapped to a join operation between the nodeID column of the input relation R and the ID column of the relation that represents the specified node attribute (attName). The NgetAttVal operator extends the schema of the input tuples (R.*) with the value column for the relation of the specified attribute (attName) and applying these operators using the standard relational operators requires joining the input relation(s) with each of the relation tables);

performing a join conversion on the join model, wherein the join conversion joins the first leaf node and the second leaf node in the relational model tree by at least a node of the relational model tree connecting the first leaf node and the second leaf node, wherein the node of the relational model tree represents a join condition type and a join predicate including the first parameter of the first index of the first leaf node corresponding to the first database table and the second parameter of the second index of the second leaf node corresponding to the second database base  (Elnikety [0085; 0086] discloses: The graph query processing technique embodiments described herein generate a set of variable bindings (e.g., a mapping from variable names to values) for each of the G-SPARQL queries. Shared variable names are represented as join equality predicates in the algebraic query plan that is generated for a given G-SPARQL query. As exemplified in FIG. 7, G-SPARQL supports various algebraic operators including an NgetAttVal operator, an EgetAttVal operator, a getEdgeNodes operator, a strucPred operator, an edgeJoin operator, a pathJoin operator, an sPathJoin operator (as join condition), and a filterPath operator).
Thus, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include the teaching of Elnikety in the system of Lamb. The motivation would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would be able for minimizing the performance-cost of accessing the relational database to retrieve those nodes that satisfy a predicate condition (Elnikety see 0073).


Regarding claim 2, Lamb as modified disclose:  The computer-implemented method of claim 1, further comprising: receiving a parameter request by the query, wherein the parameter request includes a parameter from at least one of the first database table and the second database table (Lamb [C13L47--55] discloses: query as a input query  for join tables include join predicates and primary key/parameter ); and 
performing a parameter conversion on the join model based on the parameter such that each of the first leaf node and the second leaf node includes the parameter, wherein the join conversion is based on the parameter conversion (Elnikety [0098] discloses: relational representation of an attributed graph (as relational model tree) that can be employed by the graph query processing technique  for mappings for the algebraic operators that can be translated into a pattern of conventional relational operators. By way of example in FIG. 9, the NgetAttVal operator can be mapped to a join operation between the nodeID column of the input relation R and the ID column of the relation that represents the specified node attribute (attName). The NgetAttVal operator extends the schema of the input tuples (R.*) with the value column for the relation of the specified attribute (attName) and applying these operators using the standard relational operators requires joining the input relation(s) with each of the relation tables).
Regarding claim 3, Lamb as modified disclose:  The computer-implemented method of claim 2, wherein the requested performing parameter conversion further comprises: generating a node in the relational model tree that includes the parameter (Lamb [C13L47--55] discloses: query Q include graph’s nodes represent Q’s join tables contains a foreign key that one of Q’s join predicates compares with table U’s primary key ).

Regarding claim 5, Lamb as modified disclose:  The computer-implemented method of claim 1, wherein the model view is a view of data stored in one or more rows and columns of the first database table and second database table (Lamb [table 1 and table 2 include the rows and columns). 
Regarding claim 6, Lamb as modified disclose:  The computer-implemented method of claim 1, wherein performing the join conversion further comprises: generating the node in the relational model tree that stores the join condition type that joins the first leaf node and the second leaf node (Lamb [C19L41-59] discloses Join conditions such as leaf outer and inner joins); and 
adding the join predicate into the generated node (Lamb [C19L41-49]  discloses: join predicate for every inner join of table for extends the join graph) .

Regarding claim 10, Lamb as modified disclose:   The computer-implemented method of claim 1, wherein the relational model tree is a binary tree (Lamb [C6L8} disclose binary join). 
Regarding claim 15, Lamb as modified disclose:   The computer-implemented method of claim 1, wherein each of the first leaf node and the second leaf node comprises join condition type and a join predicate (Lamb [C19L41-59] discloses Join conditions such as leaf outer and inner joins). 

Regarding claim 20, Lamb as modified disclose:  A tangible computer-readable device having instructions stored thereon that, when executed by a computing device, causes the computing device to perform operations comprising: (Lamb [C21L25-45])
receiving a join model of a model view set on a first database table and second database table such that the join model is represented by a join graph including vertices and edges, the vertices of the join graph represent a first index  and a second index corresponding to the first database table and second database tables in a column store that stores relational tables in a column format instead of a row format, respectively and an edge of the join graph represent a join condition between the first database table and the second database table (Lamb [C8L60-60] discloses: a graph (join graph) comprising (a) vertices each representing a table joined in the query, (b) a directed edge between each pair of vertices of which a first vertex represents a first table and a second vertex represents a second table that is joined in the query with the first table, each of the edges representing one of an outer join and an inner join (join conditions); [C10L27-28] discloses: column-store databases);
generating a cardinality estimate from the relational model tree, wherein the cardinality estimate is used to select a query plan that executes a query on the model view (Lamb [C19L55-67] discloses: an estimated cardinality for processing join graph).
Lamb didn’t disclose, but Elnikety discloses: performing an index conversion on the join model, wherein the index conversion converts the first parameter of the first and second parameter of the second indexes in the join model into a first and second leaf node in a relational model tree, respectively, and wherein the first index is set on the first database table and second indexes are set on the second database table (Elnikety [0098] discloses: relational representation of an attributed graph (as relational model tree) that can be employed by the graph query processing technique  for mappings for the algebraic operators that can be translated into a pattern of conventional relational operators. By way of example in FIG. 9, the NgetAttVal operator can be mapped to a join operation between the nodeID column of the input relation R and the ID column of the relation that represents the specified node attribute (attName). The NgetAttVal operator extends the schema of the input tuples (R.*) with the value column for the relation of the specified attribute (attName) and applying these operators using the standard relational operators requires joining the input relation(s) with each of the relation tables);

performing a join conversion on the join model, wherein the join conversion joins the first leaf node and the second leaf node in the relational model tree by at least a node of the relational model tree connecting the first leaf node and the second leaf node, wherein the node of the relational model tree represents a join condition type and a join predicate including the first parameter of the first index of the first leaf node corresponding to the first database table and the second parameter of the second index of the second leaf node corresponding to the second database base  (Elnikety [0085; 0086] discloses: The graph query processing technique embodiments described herein generate a set of variable bindings (e.g., a mapping from variable names to values) for each of the G-SPARQL queries. Shared variable names are represented as join equality predicates in the algebraic query plan that is generated for a given G-SPARQL query. As exemplified in FIG. 7, G-SPARQL supports various algebraic operators including an NgetAttVal operator, an EgetAttVal operator, a getEdgeNodes operator, a strucPred operator, an edgeJoin operator, a pathJoin operator, an sPathJoin operator (as join condition), and a filterPath operator).
Thus, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include the teaching of Elnikety in the system of Lamb. The motivation would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would be able for minimizing the performance-cost of accessing the relational database to retrieve those nodes that satisfy a predicate condition (Elnikety see 0073).

Claims 7 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (US 8086598, hereafter Lamb) in view of Elnikety et al. (US 20140172914, hereafter Elnikety) and further in view of Wang at al. (US 20130204902, hereafter Wang).

Regarding claim 7, Lamb as modified disclose:  The computer-implemented method of claim 1, wherein performing the join conversion further comprises:
 receiving a list representing the first index, the second index, the join condition type, and the join predicate (Lamb [C19L41-59] discloses Join conditions such as leaf outer and inner joins).; 
generating the node in the relational model tree that joins the first index and the second index, wherein the node includes the join condition type and the join predicate (Lamb [C19L41-59] discloses Join conditions such as leaf outer and inner joins).  	Lamb as modified didn’t disclose, but Wang discloses: determining a presence of a nearest common ancestor of the first index and the second index, wherein the first index is the first leaf node and the second index is the second leaf node (Wang [0044; 0046] disclose: the adjacent leaf node can be analyzed to determine if records should be merge across the leaf nodes and  merge or insert the record (nodes) for all node from the closest common ancestor).
Lamb as modified and Wang are analogous art because they are in the same field of endeavor, mange data in a graph or tree structure. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lamb, to include the teaching of Wang, in order to accomplish to analyzed to determine if a record merge can be performed across the leaf nodes. The suggestion/motivation to combine is to manage databases.
Regarding claim 8, Lamb as modified disclose:  The computer-implemented method of claim 1, wherein performing the join conversion further comprises:
 receiving a list representing the first index, the second index, the join condition type, and the join predicate (Lamb [C19L41-59] discloses Join conditions such as leaf outer and inner joins);
determining an absence of a nearest common ancestor of the first index and the second index, wherein the first index is the first leaf node and the second index is the second leaf node (Wang [0044; 0046] disclose: the adjacent leaf node can be analyzed to determine if records should be merge across the leaf nodes and  merge or insert the record (nodes) for all node from the closest common ancestor); and 
 including the join predicate into the nearest common ancestor node, wherein the nearest common ancestor node joins the first leaf node and the second leaf node (Wang [0044; 0046] disclose: the adjacent leaf node can be analyzed to determine if records should be merge across the leaf nodes and  merge or insert the record (nodes) for all node from the closest common ancestor). 
Lamb as modified and Wang are analogous art because they are in the same field of endeavor, mange data in a graph or tree structure. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lamb, to include the teaching of Wang, in order to accomplish to analyzed to determine if a record merge can be performed across the leaf nodes. The suggestion/motivation to combine is to manage databases.

Claims 11, 12, 13 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (US 8086598 hereafter Lamb) in view of Elnikety et al. (US 20140172914, hereafter Elnikety) and further in view of Chaudhuri et al. (US 20040236762, hereafter Chaudhuri).

Regarding claim 11, Lamb as modified didn’t disclose, but Chaudhuri disclose:   The computer-implemented method of claim 1, wherein generating the cardinality estimate further comprises: generating a histogram from the relational model tree (Chaudhuri [0005] discloses: the histograms over R.x and S.y is propagated through the join upwards in the join graph). 
Lamb as modified and Chaudhuri are analogous art because they are in the same field of endeavor, mange data in a graph or tree structure. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lamb, to include the teaching of Chaudhuri, in order to accomplish to optimizing queries on databases. The suggestion/motivation to combine is rely on a cost model to choose the best possible query execution plan for a given query.
Regarding claim 12, Lamb as modified disclose:   The computer-implemented method of claim 11, wherein generating the histogram from the relational model tree includes generating the histogram of the first index in the first leaf node of the relational model tree based on an attribute in the first index (Chaudhuri [0005] discloses: the histograms over R.x and S.y is propagated through the join upwards in the join graph). 
Lamb as modified and Chaudhuri are analogous art because they are in the same field of endeavor, mange data in a graph or tree structure. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lamb, to include the teaching of Chaudhuri, in order to accomplish to optimizing queries on databases. The suggestion/motivation to combine is rely on a cost model to choose the best possible query execution plan for a given query.

Regarding claim 13, Lamb as modified disclose:   The computer-implemented method of claim 11, wherein the model view defined a join graph (Lamb [C19L20-25] discloses join graph). 
Regarding claim 14, Lamb as modified disclose:   The computer-implemented method of claim 13, wherein the join graph is directed graph (Lamb [C17L51] discloses: a directed graph). 

Claims 4, 9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (US 8086598 hereafter Lamb) in view of Elnikety et al. (US 20140172914, hereafter Elnikety) in view of Amulu et al. (US 20140181154, hereafter  Amulu).

Regarding claim 4, Lamb as modified didn’t disclose, but Amulu disclose:   The computer-implemented method of claim 2, wherein the parameter includes one or more of an attribute and a key figure (Amulu [0068] discloses: The table attributes can be selectively defined in the data foundation view tab as attributes, key attributes, or measures in order to view only those attributes of interest in the generated attribute view; [0027] discloses: an operational data mart representing sales order history would include measures for quantity, price, and the like).  
Lamb as modified and Amulu are analogous art because they are in the same field of endeavor, generating graph or model data. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lamb, to include the teaching of Amulu, in order to accomplish to generating information views to model business data. The suggestion/motivation to combine is to generating information models in an in-memory database system by importing data foundation from existing semantic layer files.

Regarding claim 9, Lamb as modified disclose:  The computer-implemented method of claim 1, wherein the first and second database tables are stored in an in-memory database (Amulu [0023] discloses: An in-memory database is a relational database whose tables can be stored in memory. This particular storage method is completely transparent for the designer who will see the usual logical representation of tables as rows and columns of data). 
Lamb as modified and Amulu are analogous art because they are in the same field of endeavor, generating graph or model data. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lamb, to include the teaching of Amulu, in order to accomplish to generating information views to model business data. The suggestion/motivation to combine is to generating information models in an in-memory database system by importing data foundation from existing semantic layer files.

Regarding claim 16, Lamb as modified disclose:   A system, comprising:
receive a join model of the model view such that the join model  is represented by a join graph including vertices and edges, the vertices of the join graph represent a first database table and second index corresponding to the first and second database tables in a column store that stores relational tables in a column format instead of a row format, respectively, and an edge of the join graph represents a join condition between the first database table and the second database table (Lamb [C8L60-60] discloses: a graph (join graph) comprising (a) vertices each representing a table joined in the query, (b) a directed edge between each pair of vertices of which a first vertex represents a first table and a second vertex represents a second table that is joined in the query with the first table, each of the edges representing one of an outer join and an inner join (join conditions); [C10L27-28] discloses: column-store databases);
 
a cardinality estimator configured to: generate a cardinality estimate from the relational model tree; and select, using the cardinality estimate, a query plan that executes a query on the model view (Lamb [C19L55-67] discloses: an estimated cardinality for processing join graph).

Lamb didn’t disclose, but Elnikety discloses:: a view converter operable to execute on one or more processors in the in-memory database and configured to: (Elnikety [0075; 0117] discloses: the memory-based representation of the topology of the attributed graph 302 ); 
perform an index conversion on the join model, wherein the index conversion converts the first index and the second indexes in the join model into a first leaf node and second leaf node in a relational model tree, respectively, and wherein the first index includes a first parameter corresponding to the first database table and the second index includes a second parameter corresponding to the second database table(Elnikety [0098] discloses: relational representation of an attributed graph (as relational model tree) that can be employed by the graph query processing technique  for mappings for the algebraic operators that can be translated into a pattern of conventional relational operators. By way of example in FIG. 9, the NgetAttVal operator can be mapped to a join operation between the nodeID column of the input relation R and the ID column of the relation that represents the specified node attribute (attName). The NgetAttVal operator extends the schema of the input tuples (R.*) with the value column for the relation of the specified attribute (attName) and applying these operators using the standard relational operators requires joining the input relation(s) with each of the relation tables);
perform a join conversion on the join model, wherein the join conversion joins the first leaf node and the second leaf node in the relational model tree such that at least a portion of the first and second database tables are joined by at least a node of the relational model tree connecting the first leaf node and the second leaf node, wherein the node of the relational model tree represents a join condition type and a join predicate including the first parameter of the first index of the first leaf node corresponding to the first database table and the second parameter of the second index of the second leaf node corresponding to the second database table(Elnikety [0085; 0086] discloses: The graph query processing technique embodiments described herein generate a set of variable bindings (e.g., a mapping from variable names to values) for each of the G-SPARQL queries. Shared variable names are represented as join equality predicates in the algebraic query plan that is generated for a given G-SPARQL query. As exemplified in FIG. 7, G-SPARQL supports various algebraic operators including an NgetAttVal operator, an EgetAttVal operator, a getEdgeNodes operator, a strucPred operator, an edgeJoin operator, a pathJoin operator, an sPathJoin operator (as join condition), and a filterPath operator).

It would have been obvious to a person of ordinary skill in the art to include the teaching of Elnikety in the system of Lamb. The motivation would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would be able for minimizing the performance-cost of accessing the relational database to retrieve those nodes that satisfy a predicate condition (Elnikety see 0073).

Lamb as modified didn’t disclose, but Amulu disclose: an in-memory database including a model view set on a first and second database table (Amulu [0095] discloses: generating information models in an in-memory database, information models involves defining a space in a repository of the system wherein to store the generated information models. At process block 420, in response to receiving a selection of a type of information view, a user interface  is rendered on the modeler main window to receive an input specifying a source of table objects for building content data for modeling the selected information view).
Lamb as modified and Amulu are analogous art because they are in the same field of endeavor, generating graph or model data. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lamb, to include the teaching of Amulu, in order to accomplish to generating information views to model business data. The suggestion/motivation to combine is to generating information models in an in-memory database system by importing data foundation from existing semantic layer files.

Regarding claim 17, Lamb as modified disclose:  The system of claim 16, wherein the view converter is further configured to: receive a parameter request by the query, 
wherein the parameter request includes a parameter from at least one of the first database table and second database table (Lamb [C13L47--55] discloses: query as a input query  for join tables include join predicates and primary key/parameter ); and
 perform a parameter conversion on the join model based on the parameter such that each of the first leaf node and the second leaf node includes the parameter, wherein the join conversion is based on the parameter conversion (Elnikety [0098] discloses: relational representation of an attributed graph (as relational model tree) that can be employed by the graph query processing technique  for mappings for the algebraic operators that can be translated into a pattern of conventional relational operators. By way of example in FIG. 9, the NgetAttVal operator can be mapped to a join operation between the nodeID column of the input relation R and the ID column of the relation that represents the specified node attribute (attName). The NgetAttVal operator extends the schema of the input tuples (R.*) with the value column for the relation of the specified attribute (attName) and applying these operators using the standard relational operators requires joining the input relation(s) with each of the relation tables).

Regarding claim 18, Lamb as modified disclose:  The system of claim 17, wherein the view converter is further configured to: generate a node in the relational model tree that includes the parameter (Lamb [C13L47--55] discloses: query Q include graph’s nodes represent Q’s join tables contains a foreign key that one of Q’s join predicates compares with table U’s primary key ).
Regarding claim 19, Lamb as modified disclose:  The system of claim 18, wherein the parameter includes one or more of an attribute and a key figure (Amulu [0068] discloses: The table attributes can be selectively defined in the data foundation view tab as attributes, key attributes, or measures in order to view only those attributes of interest in the generated attribute view; [0027] discloses: an operational data mart representing sales order history would include measures for quantity, price, and the like).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CINDY NGUYEN/Examiner, Art Unit 2161     












/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161